 



Exhibit 10.35
Approved by the Board of Directors 2/3/06
EXECUTIVE MANAGEMENT
SHORT TERM INCENTIVE PLAN for 2006
1. PROFITABLY GROW CORE ASSETS (30 Points)

  A.   10 points for originating $1.8 billion of transactions during the year
including booked commitments for loans, leases, placements, and deals closed by
referral sources, plus one additional point up to a maximum of 5 points for each
$50 million of portfolio loan growth in excess of the budget.     B.   5 points
for meeting pretax net income budget (excluding NCBDC contribution.)     C.   5
points for 12.5% increase over 2005 cross-selling referrals.     D.   10 points
for achieving budgeted core efficiency ratio (that excludes excess sale gains,
unbudgeted operating expenses that generate new sources of revenue, and NCBDC
contribution.)

2. STRENGTHEN ENTERPRISE RISK MANAGEMENT (20 Points)

  A.   5 points for achieving the Board approved asset and liability management
objectives by operating in the “green range” for a minimum of 90% of the
measurements during the year and crossing into the “red range” not more than
once during the year.     B.   5 points for the average percentage of
non-performing assets (non-accruing and OREO) of 1.5% or less of total loans and
LC’s plus an additional 5 points if the ratio is 1% or less with a reduction of
5 points if net charge offs exceed .5%.     C.   5 points for satisfactory
evaluations from Loan Review, auditors, FCA, OTS, and FIDICA compliance.     D.
  5 points for development of a long term IT strategy.

3. DEVELOP NEW PRODUCTS, MARKETS, AND BUSINESSES (15 Points)

  A.   15 points for achieving a breakthrough innovation.

4. SUCCESFULLY IMPLEMENT MISSION BANKING STRATEGY (10 Points)

  A.   5 points for “best efforts” evaluation; and for originating and arranging
low-income transactions of $302 million during the year, plus one point up to a
maximum of 5 points for each $5 million in excess of the goal.     B.   5 points
for achieving 2006 Mission Banking goals.

 



--------------------------------------------------------------------------------



 



Executive Management Short Term Incentive Plan for 2006
Page 2
5. CREATE BRAND AWARENESS AND DEVELOP A STRATEGY TO MANAGE BRAND (10 Points)

  A.   10 points for achieving 2006 brand strategy milestones.

6. LEADERSHIP (15 Points)

  A.   5 points for meeting objectives in the strategic plan for employee
retention, diversity, internal promotions, and Organizational Development.    
B.   10 points for making significant progress on commercial bank charter
conversion or acquisition of a commercial bank.

AWARD LEVELS

                              Incentive Award as a Percentage     of Year End
2006 Base Salary Points           Executive Council   CEO
50 - 64.9
  Up to     15 %     20 %
65 - 79.9
  Up to     25 %     30 %
80 - 89.9
  Up to     30 %     40 %
90 and over
  Up to     35 %     45 %

In addition, an “Add-on” award may be earned by exceeding the pretax net income
budget goal. The maximum additional award is 5% of salary for the CEO and 7.5%
of salary for the Executive Council. For each 1% that pretax net income exceeds
goal, 1% of salary is added to the award earned for achievement of the other
goals, up to a maximum total award of 50% of salary for the CEO and 42.5% of
salary for the Executive Council.
The CEO determines incentive awards for each Executive Council participant based
upon the results of this plan and the achievement of individual performance
objectives. The Compensation Committee determines the award for the CEO.
PARTICIPANTS
Brookner, Connealy, Donovan, Fannon, Hackman, Harris, Hiltz, Kho, Luzik, Reed,
Schofield, Simonette, and Snyder

 